           Case 1:19-cv-02862-AT Document 1 Filed 06/21/19 Page 1 of 29




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

HANS TIEFENTHALER, on behalf of            :
themselves and others similarly            : CIVIL ACTION FILE NO.
situated,                                  :
                                           :
      Plaintiff,                           :
                                           : COMPLAINT – CLASS ACTION
v.                                         :
                                           :
AMERISAVE MORTGAGE CORP.,                  : JURY TRIAL DEMANDED
                                           :
      Defendant.                           :
                                           :
                                           :
                                           /

      Plaintiff Hans Tiefenthaler (hereinafter referred to as “Plaintiff”),

individually and on behalf of all others similarly situated, alleges on personal

knowledge, investigation of his counsel, and on information and belief, as follows:


                              NATURE OF ACTION

      1.      This case involves a campaign by AmeriSave Mortgage Corp.

(“AmeriSave”) to market its products and services through the use of automated

text messages and pre-recorded messages in plain violation of the Telephone

Consumer Protection Act, 47 U.S.C. § 227 et seq. (hereinafter referred to as the

“TCPA”).
           Case 1:19-cv-02862-AT Document 1 Filed 06/21/19 Page 2 of 29




      2.      On June 12, 2008, the Federal Communications Commission (“FCC”

or “Commission”) issued a citation to AmeriSave for violations of the TCPA,

admonishing AmeriSave that “[i]f, after receipt of this citation, you or your

company violate the Communications Act or the Commission's rules in any

manner described herein, the Commission may impose monetary forfeitures not to

exceed $11,000 for each such violation or each day of a continuing violation.”

      3.         Notwithstanding these prior violations of the TCPA and the FCC’s

citation, AmeriSave used pre-recorded messages and a software program to

transmit thousands of unsolicited calls and spam text messages to Plaintiff and

proposed Class Members for the purposes of marketing its financial products.

      4.      By using pre-recorded messages and an automated telephone dialing

system to send thousands of automated telemarketing calls and text messages

without first obtaining the prior express written consent of recipients, AmeriSave

violated the TCPA.

      5.      Moreover, AmeriSave made calls and sent messages to cellular

telephone numbers that are registered on the National Do Not Call List (hereafter

“NDNC”), which is a separate and additional violation of the TCPA. The

recipients of AmeriSave’s illegal calls and text messages, which include Plaintiff

and the proposed classes, are entitled to damages under the TCPA.


                                          2
             Case 1:19-cv-02862-AT Document 1 Filed 06/21/19 Page 3 of 29




                                       PARTIES

        6.      Plaintiff Hans Tiefenthaler is, and at all times mentioned herein was,

 an individual citizen of the Commonwealth of Massachusetts.

        7.      Defendant AmeriSave Mortgage Corporation is a corporation

 incorporated under the laws of the State of Georgia, with its principal place of

 business at 3525 Piedmont Road NE, 8 Piedmont Center - Suite 600, Atlanta, GA

 30305.

                            JURISDICTION AND VENUE

      8.        The Court has subject matter jurisdiction pursuant to the Class Action

Fairness Act of 2005 (“hereinafter referred to as CAFA”) codified as 28 U.S.C.

1332(d)(2). The matter in controversy exceeds $5,000,000, in the aggregate,

exclusive of interest and costs, as each member of the proposed Class of thousands

is entitled to up to $1,500.00 in statutory damages for each call that has violated the

TCPA. Further, Plaintiff alleges a national class, which will result in at least one

Class member from a different state.

      9.        This Court also has federal question jurisdiction pursuant to 28 U.S.C.

§ 1331 and 47 U.S.C. § 227 et seq.




                                            3
            Case 1:19-cv-02862-AT Document 1 Filed 06/21/19 Page 4 of 29




      10.      This Court has personal jurisdiction over AmeriSave because the

company is incorporated and headquartered in the state of Georgia. The calls and

text messages that are the subject of this case were created and sent by AmeriSave.

      11.      Venue is proper in the United States District Court for the Northern

District of Georgia because defendants are deemed to reside in any judicial district in

which they are subject to personal jurisdiction at the time the action is commenced,

and because AmeriSave is incorporated and headquartered in Georgia.

                                TCPA Background

 Calls Made Using an “Automated Telephone Dialing System” or a Pre-Recorded
 Message

        12.    The TCPA makes it unlawful “to make any call (other than a call

 made for emergency purposes or made with the prior express consent of the called

 party) using an artificial or prerecorded voice … to any telephone number assigned

 to a … cellular telephone service.” See 47 U.S.C. § 227(b)(1)(A)(iii).

        13.    The TCPA also regulates the use of an automated telephone dialing

 system (“ATDS”) to make calls or send text messages. See 47 U.S.C. § 227, et

 seq.; In re Rules and Regulations Implementing the Telephone Consumer

 Protection Act of 1991, Report and Order, 18 FCC Rcd. 14014, 14115 ¶ 165

 (2003).



                                           4
         Case 1:19-cv-02862-AT Document 1 Filed 06/21/19 Page 5 of 29




      14.    Specifically, the TCPA prohibits the use of an automated telephone

dialing system to make any telemarketing call or send any telemarketing text

message to a wireless number in the absence of an emergency or the prior express

written consent of the called party. See 47 U.S.C. § 227(b)(1)(A)(iii); 47 C.F.R. §

64.1200(a)(2); In the Matter of Rules & Regulations Implementing the Tel.

Consumer Prot. Act of 1991, 27 F.C.C. Rcd. 1830, 1831 (F.C.C. 2012).

      15.    The TCPA defines an “automatic telephone dialing system” as

“equipment which has the capacity—(A) to store or produce telephone numbers to

be called, using a random or sequential number generator; and (B) to dial such

numbers.” § 227(a)(1)(A)-(B). The first component of this definition is satisfied

when a dialing system has the capacity to call “a given set of numbers” or when

“dialing equipment is paired with . . . a database of numbers.” In re Rules &

Regulations Implementing the Telephone Consumer Protection Act of 1991, 18

FCC Rcd. 14,014, ¶ 133 (2003); see In the Matter of Rules & Regulations

Implementing the Tel. Consumer Prot. Act of 1991, 23 F.C.C. Rcd. 559, 566

(F.C.C. 2008) (rejecting argument that a dialing system “meets the definition of

autodialer only when it randomly or sequentially generates telephone numbers, not

when it dials numbers from customer telephone lists” and reasoning that “the

teleservices industry had progressed to the point where dialing lists of numbers


                                         5
         Case 1:19-cv-02862-AT Document 1 Filed 06/21/19 Page 6 of 29




was far more cost effective”); Marks v. Crunch San Diego, LLC, 904 F.3d 1041,

1051 (9th Cir. 2018) (holding that “equipment that made automatic calls from lists

of recipients was . . . covered by the TCPA”).

      16.    “[T]elemarketing means the initiation of a telephone call or message

for the purpose of encouraging the purchase or rental of, or investment in,

property, goods, or services, which is transmitted to any person.” 47 C.F.R. §

64.1200(f)(12).

      17.    “[P]rior express written consent means an agreement, in writing,

bearing the signature of the person called that clearly authorizes the seller to

deliver or cause to be delivered to the person called advertisements or

telemarketing messages using an automatic telephone dialing system or an

artificial or prerecorded voice, and the telephone number to which the signatory

authorizes such advertisements or telemarketing messages to be delivered.”

47 C.F.R. § 64.1200(f)(8).

      18.    With regard to calls or texts made for telemarketing purposes, the

Federal Communication Commission has instructed that sellers may not avoid

liability by outsourcing telemarketing:

      [A]llowing the seller to avoid potential liability by outsourcing its
      telemarketing activities to unsupervised third parties would leave
      consumers in many cases without an effective remedy for


                                           6
          Case 1:19-cv-02862-AT Document 1 Filed 06/21/19 Page 7 of 29




      telemarketing intrusions. This would particularly be so if the
      telemarketers were judgment proof, unidentifiable, or located outside
      the United States, as is often the case. Even where third-party
      telemarketers are identifiable, solvent, and amenable to judgment
      limiting liability to the telemarketer that physically places the call
      would make enforcement in many cases substantially more expensive
      and less efficient, since consumers (or law enforcement agencies)
      would be required to sue each marketer separately in order to obtain
      effective relief. As the FTC noted, because “[s]ellers may have
      thousands of ‘independent’ marketers, suing one or a few of them is
      unlikely to make a substantive difference for consumer privacy.”

May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).

      19.    In its January 4, 2008 ruling, the FCC reiterated that a company on

whose behalf a telephone call is made or a text is sent bears the responsibility for

any violations. Id. (specifically recognizing “on behalf of” liability in the context

of an autodialed or prerecorded message call sent to a consumer by a third party on

another entity’s behalf under 47 U.S.C. § 227(b)).

      20.    The FCC has explained that its “rules generally establish that the party

on whose behalf a solicitation is made bears ultimate responsibility for any

violations.” See In re Rules & Regulations Implementing the TCPA, CC Docket

No. 92-90, Memorandum Opinion and Order, 10 FCC Rcd 12391, 12397 (¶ 13)

(1995).

      21.    On May 9, 2013, the FCC released a Declaratory Ruling holding that

a corporation or other entity that contracts out its telephone marketing “may be


                                          7
           Case 1:19-cv-02862-AT Document 1 Filed 06/21/19 Page 8 of 29




held vicariously liable under federal common law principles of agency for

violations of . . . section 227(b) . . . that are committed by third-party

telemarketers.”1

        22.    More specifically, the May 2013 FCC Ruling held that, even in the

absence of evidence of a formal contractual relationship between the seller and the

telemarketer, a seller is liable for telemarketing calls if the telemarketer “has

apparent (if not actual) authority” to make the calls. 28 FCC Rcd at 6586 (¶ 34).

        23.    The FCC has repeatedly rejected a narrow view of TCPA liability,

including the assertion that a seller’s liability requires a finding of formal agency

and immediate direction and control over the third-party who placed the

telemarketing call. Id. at 6587 n. 107.

        24.    The May 2013 FCC Ruling further clarifies the circumstances under

which a telemarketer has apparent authority:

        [A]pparent authority may be supported by evidence that the seller
        allows the outside sales entity access to information and systems that
        normally would be within the seller’s exclusive control, including:
        access to detailed information regarding the nature and pricing of the
        seller’s products and services or to the seller’s customer information.
        The ability by the outside sales entity to enter consumer information
        into the seller’s sales or customer systems, as well as the authority to
        use the seller’s trade name, trademark and service mark may also be
1
    In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory Ruling
      Concerning the TCPA Rules, CG Docket No. 11-50, Declaratory Ruling, 28
      FCC Rcd 6574, 6574 (¶ 1) (May 9, 2013) (“May 2013 FCC Ruling”).

                                            8
         Case 1:19-cv-02862-AT Document 1 Filed 06/21/19 Page 9 of 29




      relevant. It may also be persuasive that the seller approved, wrote or
      reviewed the outside entity’s telemarketing scripts. Finally, a seller
      would be responsible under the TCPA for the unauthorized conduct of
      a third-party telemarketer that is otherwise authorized to market on the
      seller’s behalf if the seller knew (or reasonably should have known)
      that the telemarketer was violating the TCPA on the seller’s behalf
      and the seller failed to take effective steps within its power to force
      the telemarketer to cease that conduct.

28 FCC Rcd at 6592 (¶ 46).

      25.    Finally, the May 2013 FCC Ruling states that called parties may

obtain “evidence of these kinds of relationships . . . through discovery, if they are

not independently privy to such information.” Id. at 6592-593 (¶ 46). Moreover,

evidence of circumstances pointing to apparent authority on behalf of the

telemarketer “should be sufficient to place upon the seller the burden of

demonstrating that a reasonable consumer would not sensibly assume that the

telemarketer was acting as the seller’s authorized agent.” Id. at 6593 (¶ 46).

      26.    Under the TCPA, the burden is on the seller – here, AmeriSave – to

have obtained and documented, and to prove, prior express written consent.

The National Do Not Call Registry

      27.    The National Do Not Call Registry allows consumers to register their

telephone numbers and thereby indicate their desire not to receive telephone

solicitations at those numbers. See 47 C.F.R. § 64.1200(c)(2).



                                           9
        Case 1:19-cv-02862-AT Document 1 Filed 06/21/19 Page 10 of 29




      28.    A listing on the Registry “must be honored indefinitely, or until the

registration is cancelled by the consumer or the telephone number is removed by

the database administrator.” Id.

      29.    The TCPA and implementing regulations prohibit the initiation of

telephone solicitations to residential telephone subscribers to the Registry and

provides a private right of action against any entity that makes those calls, or “on

whose behalf” such calls are promoted. 47 U.S.C. § 227(c)(5); 47 C.F.R.

§ 64.1200(c)(2).

                           FACTUAL ALLEGATIONS

      30.    Plaintiff Tiefenthaler is not, and has never been, a customer of

Defendant AmeriSave.

      31.    At no point has Plaintiff Tiefenthaler sought out or solicited

information regarding Defendant AmeriSave’s products or services.

      32.    Plaintiff Tiefenthaler’s telephone number, (608) 239-XXXX, is

registered to a cellular telephone service.

      33.    On December 21, 2018, Plaintiff Tiefenthaler received the following

text message on his cellular telephone:




                                          10
Case 1:19-cv-02862-AT Document 1 Filed 06/21/19 Page 11 of 29




                             11
        Case 1:19-cv-02862-AT Document 1 Filed 06/21/19 Page 12 of 29




      34.    On March 29, 2019, Plaintiff Tiefenthaler received the following text

message on his cellular telephone:




      35.    The plain text of the text message received by Plaintiff (cited in the

paragraph above) demonstrates that the message was sent for the purpose of

encouraging the purchase or rental of, or investment in, property, goods, or

services, which is transmitted to any person. This message therefore qualified as

telemarketing. 47 C.F.R. § 64.1200(f)(12).




                                         12
          Case 1:19-cv-02862-AT Document 1 Filed 06/21/19 Page 13 of 29




        36.   The SMS “short code” of 990099 is associated with Defendant

AmeriSave, and is identified by AmeriSave as its primary contact number with

regard to text messages.2

        37.   On information and belief, a text message containing an SMS short

code is characteristic of a message sent using an ATDS that dials a large volume of

telephone numbers from a prepared list.

        38.   As a result, the system that sent text messages to Plaintiff Tiefenthaler

qualifies as an ATDS pursuant to 47 U.S.C. 227(a)(1)(A).

        39.   Moreover, since December 18, 2014, the Plaintiff Tiefenthaler’s

cellular telephone number has been listed on the NDNC list. Plaintiff

Tiefenthaler’s number is used exclusively for residential, non-commerical

purposes.

        40.   Plaintiff Tiefenthaler’s residential telephone number was on the

National Do Not Call Registry for more than 31 days prior to the receipt of the first

call advertising AmeriSave’s goods or services.

        41.   Defendant AmeriSave is a “person” as the term is defined by 47

U.S.C. § 153(39).




2
    https://www.amerisave.com/sms/

                                          13
         Case 1:19-cv-02862-AT Document 1 Filed 06/21/19 Page 14 of 29




      42.      AmeriSave had the ability to prevent unauthorized texts in violation of

the TCPA from being placed by automated calling/texting operations conducted by

itself or by its vendors or marketing partners.

      43.      If AmeriSave sent the texts itself, AmeriSave is directly liable for the

telemarketing texts. However, even if AmeriSave did not send the texts itself, it is

still directly liable for the texts made on its behalf because it actively participated

in those texts and was positioned to sign-up new business wholly derived from

those texts.

      44.      AmeriSave was legally responsible for ensuring that its vendors and

marketing partners complied with the TCPA, if AmeriSave did not itself initiate

the sending of the texts.

      45.      If AmeriSave did not send the texts itself, AmeriSave knew (or

reasonably should have known) that its vendors or marketing partners were

violating the TCPA on its behalf and failed to take effective steps within its power

to force the telemarketer to cease that conduct.

      46.      The Plaintiff, through counsel, sent a letter to Amerisave regarding the

automated text message contact.

      47.      However, on June 20, 2019, the Plaintiff received a pre-recorded

message call from Amerisave to his cellular telephone number.


                                           14
         Case 1:19-cv-02862-AT Document 1 Filed 06/21/19 Page 15 of 29




       48.    The pre-recorded message mentioned lowering mortgage rates.

       49.    To verify the company that was making the call, the Plaintiff pressed

a button in response to the pre-recorded message to speak with a live individual.

       50.    That live individual confirmed they were with Amerisave and then

terminated the call.

       51.    AmeriSave had the ability to prevent unauthorized pre-recorded calls

in violation of the TCPA from being placed conducted by itself or by its vendors or

marketing partners.

       52.    If AmeriSave sent the pre-recorded calls itself, AmeriSave is directly

liable for the telemarketing pre-recorded calls. However, even if AmeriSave did

not send the pre-recorded calls itself, it is still directly liable for the pre-recorded

calls made on its behalf because it actively participated in those pre-recorded calls

and was positioned to sign-up new business wholly derived from those pre-

recorded calls.

       53.    AmeriSave was legally responsible for ensuring that its vendors and

marketing partners complied with the TCPA, if AmeriSave did not itself initiate

the sending of the pre-recorded calls.

       54.    If AmeriSave did not send the pre-recorded calls itself, AmeriSave

knew (or reasonably should have known) that its vendors or marketing partners


                                            15
        Case 1:19-cv-02862-AT Document 1 Filed 06/21/19 Page 16 of 29




were violating the TCPA on its behalf and failed to take effective steps within its

power to force the telemarketer to cease that conduct.

                       CLASS ACTION ALLEGATIONS

      55.    Plaintiff incorporates by reference all other paragraphs of this

Complaint as if fully stated herein.

      56.    Plaintiff brings this action on behalf of himself and the following

classes (the “Classes”) pursuant to Federal Rule of Civil Procedure 23.

      57.    Plaintiff proposes the following Class definitions, subject to

amendment as appropriate:

      Robocall Class: All persons in the United States who, within four
      years prior to the commencement of this litigation until the class is
      certified, received one or more pre-recorded calls on their cellular
      telephone from or on behalf of AmeriSave Mortgage Corporation.

      Robotexting Class: All persons in the United States who, within four
      years prior to the commencement of this litigation until the class is
      certified, received one or more telemarketing texts on their cellular
      telephone from or on behalf of AmeriSave Mortgage Corporation,
      sent via an automated telephone dialing system.

      National Do Not Call Registry Class: All persons in the United
      States whose telephone numbers were on the National Do Not Call
      Registry, but who received more than one telephone solicitation
      telemarketing call or text message from or on behalf of AmeriSave
      Mortgage Corporation with a 12-month period, since June 1, 2015.




                                         16
        Case 1:19-cv-02862-AT Document 1 Filed 06/21/19 Page 17 of 29




      58.    Plaintiff Tiefenthaler is a member of, and will fairly and adequately

represent and protect the interests of, these Classes as he has no interests that

conflict with any of the class members.

      59.    Excluded from the Classes are counsel, the Defendants, and any

entities in which the Defendants have a controlling interest, the Defendants’ agents

and employees, any judge to whom this action is assigned, and any member of

such judge’s staff and immediate family.

      60.    Plaintiff and all members of the Classes have been harmed by the acts

of the Defendant, including, but not limited to, the invasion of their privacy,

annoyance, waste of time, the use of their cell phone battery, and the intrusion on

their cellular telephone that occupied it from receiving legitimate communications.

      61.    This Class Action Complaint seeks injunctive relief and money

damages.

      62.    The Classes as defined above are identifiable through the Defendants’

dialer records, other phone records, and phone number databases.

      63.    Plaintiff does not know the exact number of members in the Classes,

but Plaintiff reasonably believes Class members number, at minimum, in the

hundreds in each class.




                                          17
         Case 1:19-cv-02862-AT Document 1 Filed 06/21/19 Page 18 of 29




       64.    The joinder of all Class members is impracticable due to the size and

relatively modest value of each individual claim.

       65.    Additionally, the disposition of the claims in a class action will

provide substantial benefit to the parties and the Court in avoiding a multiplicity of

identical suits.

       66.    There are well defined, nearly identical, questions of law and fact

affecting all parties. The questions of law and fact, referred to above, involving the

class claims predominate over questions which may affect individual Class

members.

       67.    There are numerous questions of law and fact common to Plaintiff and

to the proposed Classes, including but not limited to the following:

              (a) whether Defendant utilized a pre-recorded message to send calls to
                  the members of the Robocall Class;

              (b) whether Defendant utilized an automatic telephone dialing system
                  to send its texts to the members of the Robotext Class;

              (c) Whether agents operating on behalf of Defendant utilized an
                  automatic telephone dialing system in sending text messages to
                  members of the Robotext Class;

              (d) whether Defendant systematically made multiple telephone calls to
                  members of the National Do Not Call Registry Class;




                                          18
        Case 1:19-cv-02862-AT Document 1 Filed 06/21/19 Page 19 of 29




             (e) whether Defendant made calls to Plaintiff and members of the
                 Classes without first obtaining prior express written consent to
                 make the calls;

             (f) whether Defendant’s conduct constitutes a violation of the TCPA;
                 and

             (g) whether members of the Classes are entitled to treble damages
                 based on the willfulness of Defendant’s conduct.

      68.    As a person who received non-emergency telephone calls and texts

using pre-recorded message and an automatic telephone dialing system without his

prior express consent within the meaning of the TCPA, Plaintiff asserts claims that

are typical of each Class member who also received such phone calls and texts.

      69.    As a person whose telephone number was placed on the National Do

Not Call List and who received more than one call and/or text message in a twelve

month period, Plaintiff asserts claims that are typical of the National Do Not Call

Registry Class.

      70.    Further, Plaintiff will fairly and adequately represent and protect the

interests of the Classes. Plaintiff has no interests which are antagonistic to any

member of the Classes.

      71.    Plaintiff has retained counsel with substantial experience in

prosecuting complex litigation and class actions, and especially TCPA class

actions. Plaintiff and his counsel are committed to vigorously prosecuting this


                                          19
         Case 1:19-cv-02862-AT Document 1 Filed 06/21/19 Page 20 of 29




action on behalf of the other members of the Classes, and have the financial

resources to do so.

      72.    Common questions of law and fact predominate over questions

affecting only individual class members, and a class action is the superior method

for fair and efficient adjudication of the controversy. The only individual question

concerns identification of class members, which will be ascertainable from records

maintained by Defendant and/or its agents.

      73.    The likelihood that individual members of the Classes will prosecute

separate actions is remote due to the time and expense necessary to prosecute an

individual case.

      74.    Plaintiff is not aware of any litigation concerning this controversy

already commenced by others who meet the criteria for class membership

described above.

                         FIRST CAUSE OF ACTION
        Statutory Violations of the Telephone Consumer Protection Act
                             (47 U.S.C. 227, et seq.)
                        on behalf of the Robotext Class

      75.    Plaintiff incorporates by reference the foregoing allegations as if fully

set forth herein.




                                         20
           Case 1:19-cv-02862-AT Document 1 Filed 06/21/19 Page 21 of 29




      76.     AmeriSave violated the TCPA by sending, or causing to be sent via an

agent, text messages to the cellular telephones of Plaintiff and members of the

Robotext Class using an automated dialer without their prior express written

consent.

      77.     As a result of the Defendant’s violations of 47 U.S.C. § 227 et seq.,

Plaintiff and Robotext Class members are entitled to an award of $500 in statutory

damages for each and every violation of the statute, pursuant to 47 U.S.C. §

227(b)(3)(B).

      78.     Plaintiff and Robotext Class members are also entitled to and do seek

injunctive relief prohibiting the Defendant from advertising their goods or services,

except for emergency purposes, using an ATDS in the future.

                    SECOND CAUSE OF ACTION
Knowing and/or Willful Violation of the Telephone Consumer Protection Act
                         (47 U.S.C. 227, et seq.)
                       on behalf of Robotext Class

      79.     Plaintiff incorporates by reference the foregoing allegations as if fully

set forth herein.

      80.     AmeriSave violated the TCPA by sending, or causing to be sent via an

agent, text messages to the cellular telephones of Plaintiff and members of the




                                          21
           Case 1:19-cv-02862-AT Document 1 Filed 06/21/19 Page 22 of 29




Robotext Class using an automated dialer without their prior express written

consent.

      81.     As a result of the Defendant’s knowing and/or willful violations of 47

U.S.C. § 227 et seq., Plaintiff and each member of the Robotext Class is entitled to

treble damages of $1,500 for each and every violation of the statute, pursuant to 47

U.S.C. § 227(b)(3).

      82.     Plaintiff and Robotext Class members are also entitled to and do seek

injunctive relief prohibiting the Defendant from advertising their goods or services,

except for emergency purposes, using an ATDS in the future.

                         THIRD CAUSE OF ACTION
        Statutory Violations of the Telephone Consumer Protection Act
                             (47 U.S.C. 227, et seq.)
                        on behalf of the Robocall Class

      83.     Plaintiff incorporates by reference the foregoing allegations as if fully

set forth herein.

      84.     AmeriSave violated the TCPA by sending, or causing to be sent via an

agent, pre-recorded messages to the cellular telephones of Plaintiff and members of

the Robocall Class without their prior express written consent.

      85.     As a result of the Defendant’s violations of 47 U.S.C. § 227 et seq.,

Plaintiff and Robocall Class members are entitled to an award of $500 in statutory



                                          22
           Case 1:19-cv-02862-AT Document 1 Filed 06/21/19 Page 23 of 29




damages for each and every violation of the statute, pursuant to 47 U.S.C. §

227(b)(3)(B).

      86.     Plaintiff and Robocall Class members are also entitled to and do seek

injunctive relief prohibiting the Defendant from advertising their goods or services,

except for emergency purposes, using a pre-recorded voice in the future.


                    FOURTH CAUSE OF ACTION
Knowing and/or Willful Violation of the Telephone Consumer Protection Act
                         (47 U.S.C. 227, et seq.)
                       on behalf of Robocall Class

      87.     Plaintiff incorporates by reference the foregoing allegations as if fully

set forth herein.

      88.     AmeriSave violated the TCPA by sending, or causing to be sent via an

agent, text messages to the cellular telephones of Plaintiff and members of the

Robocall Class using an automated dialer without their prior express written

consent.

      89.     As a result of the Defendant’s knowing and/or willful violations of 47

U.S.C. § 227 et seq., Plaintiff and each member of the Robocall Class is entitled to

treble damages of $1,500 for each and every violation of the statute, pursuant to 47

U.S.C. § 227(b)(3).




                                          23
         Case 1:19-cv-02862-AT Document 1 Filed 06/21/19 Page 24 of 29




      90.    Plaintiff and Robocall Class members are also entitled to and do seek

injunctive relief prohibiting the Defendant from advertising their goods or services,

except for emergency purposes, using a pre-recorded voice in the future.

                          FIFTH CAUSE OF ACTION
              Violation of the Telephone Consumer Protection Act
               (47 U.S.C. 227, et seq. and 47 C.F.R. §§ 64.1200(d))
              on behalf of the National Do Not Call Registry Class

      91.    Plaintiff incorporates by reference the foregoing allegations as if fully

set forth herein.

      92.    AmeriSave violated the TCPA and the Regulations by making, or

having its agent make, two or more telemarketing calls and/or text messages within

a 12-month period on AmeriSave’s behalf to Plaintiff and the members of the

National Do Not Call Registry Class while those persons’ phone numbers were

registered on the National Do Not Call Registry.

      93.    As a result of the Defendant’s violations of 47 U.S.C. § 227 et seq.,

Plaintiff and National Do Not Call Registry Class members are entitled to an award

of up to $500 in statutory damages for each and every violation of the statute,

pursuant to 47 U.S.C. § 227(b)(3)(B).

      94.    Plaintiff and National Do Not Call Registry Class members are also

entitled to and do seek injunctive relief prohibiting the Defendant from advertising



                                         24
         Case 1:19-cv-02862-AT Document 1 Filed 06/21/19 Page 25 of 29




their goods or services, except for emergency purposes, to any number on the

National Do Not Call Registry in the future.

                      SIXTH CAUSE OF ACTION
Knowing and/or Willful Violation of the Telephone Consumer Protection Act
           (47 U.S.C. 227, et seq. and 47 C.F.R. §§ 64.1200(d))
          on behalf of the National Do Not Call Registry Class

      95.    Plaintiff incorporates by reference the foregoing allegations as if fully

set forth herein.

      96.    AmeriSave knowingly and/or willingly violated the TCPA and the

Regulations by making, or having its agent make, two or more telemarketing calls

and/or text messages within a 12-month period on AmeriSave’s behalf to Plaintiff

and the members of the National Do Not Call Registry Class while those persons’

phone numbers were registered on the National Do Not Call Registry.

      97.    As a result of the Defendant’s knowing and/or willful violations of 47

U.S.C. § 227 et seq., Plaintiff and each member of the National Do Not Call

Registry Class is entitled to treble damages of up to $1,500 for each and every

violation of the statute, pursuant to 47 U.S.C. § 227(b)(3).

      98.    Plaintiff and National Do Not Call Registry Class members are also

entitled to and do seek injunctive relief prohibiting the Defendant from advertising




                                         25
         Case 1:19-cv-02862-AT Document 1 Filed 06/21/19 Page 26 of 29




their goods or services, except for emergency purposes, to any number on the

National Do Not Call Registry in the future.

                            PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays

for the following relief:

      A.     Injunctive relief prohibiting Defendant from calling telephone

numbers advertising their goods or services, except for emergency purposes, to any

number on the National Do Not Call Registry or to any cellular telephone numbers

using an ATDS and/or artificial or prerecorded voice in the future;

      B.     As a result of the Defendant’s willful and/or knowing violations of 47

U.S.C. § 227(b)(1), Plaintiff seeks for himself and each Robocall Class and

Robotext Class member treble damages, as provided by statute, of $1,500 for each

and every violation of the TCPA;

      C.     As a result of Defendant’s statutory violations of 47 U.S.C.

§ 227(b)(1), Plaintiff seeks for himself and each Robocall Class and Robotext

Class member $500 in statutory damages for each and every violation of the

TCPA;

      D.     As a result of the Defendant’s willful and/or knowing violations of 47

C.F.R. § 64.1200(d), Plaintiff seeks for himself and each member of the National


                                         26
           Case 1:19-cv-02862-AT Document 1 Filed 06/21/19 Page 27 of 29




Do Not Call Registry Class treble damages, as provided by statute, of up to $1,500

for each and every violation of the TCPA;

      E.       As a result of Defendant’s statutory violations of 47 C.F.R. §

64.1200(d), Plaintiff seeks for himself and each member of the National Do Not

Call Registry Class up to $500 in statutory damages for each and every violation of

the TCPA;

      F.       An award of attorneys’ fees and costs to counsel for Plaintiff and the

Class as permitted by law;

      G.       An order certifying this action to be a proper class action pursuant to

Federal Rule of Civil Procedure 23, establishing appropriate Classes the Court

deems appropriate, finding that Plaintiff is a proper representative of the Classes,

and appointing the lawyers and law firms representing Plaintiff as counsel for the

Classes; and

      H.       Such other relief as the Court deems just and proper.


                                  JURY DEMAND

      Plaintiff requests a jury trial as to all claims of the complaint so triable.

Dated: June 21, 2019              PLAINTIFF, on behalf of himself
                                  and others similarly situated,

                                  By: /s/ Jason Doss


                                           27
Case 1:19-cv-02862-AT Document 1 Filed 06/21/19 Page 28 of 29




                     Jason Doss
                     Georgia Bar No. 227117
                     Email: jasondoss@dossfirm.com
                     THE DOSS FIRM, LLC
                     The Brumby Building
                     127 Church Street, Suite 220
                     Marietta, GA 30060
                     Telephone: (770) 578-1314
                     Facsimile: (770) 578-1302

                     Jonathan D. Selbin (pro hac vice to be filed)
                     Email: jselbin@lchb.com
                     Lieff, Cabraser, Heimann & Bernstein, LLP
                     250 Hudson Street, 8th Floor
                     New York, NY 10013
                     Telephone: (212) 355-9500
                     Facsimile: (212) 355-9592

                     Daniel M. Hutchinson (pro hac vice to be filed)
                     Email: dhutchinson@lchb.com
                     Lieff, Cabraser, Heimann & Bernstein, LLP
                     275 Battery Street, 29th Floor
                     San Francisco, CA 94111-3339
                     Telephone: (415) 956-1000
                     Facsimile: (415) 956-1008

                     Anthony Paronich (pro hac vice to be filed)
                     Email: anthony@paronichlaw.com
                     PARONICH LAW, P.C.
                     350 Lincoln Street, Suite 2400
                     Hingham, MA 02043
                     Telephone: (617) 485-0018
                     Facsimile: (508) 318-8100

                     Matthew R. Wilson (pro hac vice to be filed)
                     Email: mwilson@meyerwilson.com
                     Michael J. Boyle, Jr. (pro hac vice to be filed)


                             28
        Case 1:19-cv-02862-AT Document 1 Filed 06/21/19 Page 29 of 29




                               Email: mboyle@meyerwilson.com
                               MEYER WILSON CO., LPA
                               1320 Dublin Road, Suite 100
                               Columbus, OH 43215
                               Telephone: (614) 224-6000
                               Facsimile: (614) 224-6066

                               Attorneys for Plaintiff



       CERTIFICATE OF COMPLIANCE WITH L.R. 5.1.C & 7.1.D

      Pursuant to L.R. 7.1.D, I certify that this document has been prepared with

14-point, Times New Roman font, approved by the Court in L.R. 5.1.C.


                                       /s/ Jason Doss




                                        29
